Citation Nr: 1205927	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  10-39 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989, and from January 1992 to May 1997.  He also had a period of active duty for training (ACDUTRA) from September 1983 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In August 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing is of record.  At the time of the hearing, the Veteran submitted additional evidence regarding military noise exposure directly to the Board, along with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  


FINDINGS OF FACT

1.  The Veteran has not had hearing loss in either ear for VA compensation purposes at any point during the pendency of the claim or appeal.

2.  The evidence regarding whether the Veteran has a current tinnitus disability that had its onset in service is in relative equipoise.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309(a), 3.385 (2011). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist with respect to that issue is necessary.

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the remaining issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a January 2010 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the January 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  Also, the Veteran was provided a VA audiology examination in March 2010 and an ear disease examination in July 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  These examinations were adequate because they provided sufficient information to decide the appeal and were performed by examiners with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007).   The examination reports also addressed the effects of the Veteran's claimed hearing loss and tinnitus on his daily activities and overall functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the August 2011 Board personal hearing, the VLJ fully explained and specifically identified the issues on appeal, and asked questions pertinent to the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative from the National Association of County Veterans Service Officers.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).

With respect to the Veteran's ACDUTRA service, the applicable laws and regulations permit service connection for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA.  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6 (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



A.  Bilateral Hearing Loss

In addition, to the above, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for organic diseases of the nervous system is one year.  38 C.F.R. §§ 3.307, 3.309(a) (2011).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In this case, the Veteran asserts that he suffers current bilateral hearing loss as the result of noise exposure during service.  Specifically, as reflected in a January 2010 statement and in his testimony during his August 2011 Board personal hearing, the Veteran asserts that he was exposed to loud noise during his period of service from rifles, pistols, grenades, light artillery weapons, M-60 and 50-caliber machine guns, vehicle, helicopter, and aircraft engine noise, and noise from detonated explosives.  He also asserts that, during his last period of service in the Coast Guard, on a cutter, he was exposed to extremely loud, constant noise from a 140-foot ice breaker.

The Veteran's DD Form 214 (Report of Separation From Active Duty) for his period of service from May 1986 to May 1989 indicates that his military specialty was as a supply specialist.  His service records further reflect that he served in the Coast Guard from January 1992 to May 1997.  Considering the Veteran's assertions of noise exposure, the Board finds that he was likely exposed to loud noise during his period of service.  However, considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for hearing loss must nonetheless be denied. 

Service treatment records reflect no complaints of, or findings pertinent to, any hearing loss of either ear.  They further reflect that, on his induction into service in May 1986, audiometric testing revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
10
5
LEFT
0
0
0
0
10

Audiometric testing noted in the report of the Veteran's April 1989 examination for separation from service revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
5
10
10
LEFT
10
5
5
10
20

Audiometric testing conducted in December 1991 revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
0
0
5
10
LEFT
0
0
0
0
0


Audiometric testing conducted in January 1992 revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
0
5
0
20
LEFT
0
0
0
0
10

Audiometric testing noted in the report of the Veteran's May 1997 examination for separation from service revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
0
0
5
20
LEFT
5
0
0
0
10

No hearing loss problems were noted at the time of the May 1997 examination and, at that time, the Veteran reported that he had not had, and had never had, ear trouble or hearing loss.

The only audiometric test results of record following the Veteran's May 1997 separation from service are contained in the reports of a March 2010 VA examination and a July 2010 private examination.  

Audiometric testing at the time of the March 2010 VA examination revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
0
5
5
10
30
LEFT
5
5
0
10
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The audiologist diagnosed no hearing loss.  

Audiometric testing at the time of the July 2010 private examination revealed that pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
10
15
30
LEFT
10
10
5
10
20

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  The audiologist diagnosed sensorineural hearing loss, bilaterally.  

Given the evidence of record, including the only post-service audiological evaluation results, the Board finds that the Veteran does not have a hearing loss disability for VA compensation purposes.  The auditory threshold in none of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz was 40 decibels or greater, the thresholds for at least three of these frequencies were not 26 decibels or greater, and speech recognition scores using the Maryland CNC Test were not less than 94 percent for either ear.  See 38 C.F.R. § 3.385 (2011).  The Board acknowledges that the Veteran may believe that he has hearing loss.  However, the competent, persuasive evidence reflects that the Veteran does not have, and has not had at any point during the pendency of the claim or appeal, the disability for which service connection is sought.  Thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert, 1 Vet. App. at 53-56.

B.  Tinnitus

The Veteran asserts that he suffers current tinnitus as the result of noise exposure during service.  As noted above, the Veteran asserts that he was exposed to loud noise during his period of service from rifles, pistols, grenades, light artillery weapons, M-60 and 50-caliber machine guns, vehicle, helicopter, and aircraft engines, detonated explosives, and a 140-foot ice breaker.  In a January 2010 statement, the Veteran asserted that tinnitus began in both ears during his period of service from 1986 to 1989.  Also, during his August 2011 Board hearing, the Veteran testified that, in service, he experienced tinnitus after loud noise exposure, which at first would go away, but that, in approximately the mid-nineties, while in the Coast Guard, he realized that the ringing in his ears did not go away.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be granted.  

While the record does not reflect any medical diagnosis of tinnitus either during the Veteran's period of service or prior to the Veteran's January 2010 claim for service connection, the Veteran is competent to report matters within his own personal knowledge, including a continuity of ringing in his ears from the time of his service to the present.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Thus, the record reflects competent evidence of a current tinnitus disability that began during the Veteran's period of service.  

The Board notes that the service treatment records reflect no complaints of, or findings pertinent to, tinnitus; in the reports of both the April 1989 and March 1997 examinations for the Veteran's separation from active service, the Veteran was noted to have had a normal evaluation of the ears, no tinnitus was noted, and the Veteran gave no history of any tinnitus at any point during service.  The Board also notes that the record contains no post-service documentation of any complaints or findings of ringing in the ears prior to the Veteran's January 2010 claim for service connection, which was more than 12 years after his period of service.

However, while service treatment records reflect no reports of tinnitus or ringing in the ears, there is no indication in these records, or any post-service treatment records, that the Veteran ever denied tinnitus or a history of tinnitus, or that the Veteran gave any history of tinnitus inconsistent with his August 2011 testimony.  In this regard, the Board notes that a lack of documentation of a disability alone is not sufficient to show that such disability does not exist; such lack of documentation must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

The Board further notes that the record contains conflicting evidence on the question of whether the Veteran has a current tinnitus disability related to service.  

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the examiner's knowledge and skill in analyzing the data, and the medical conclusion the examiner reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the examiner to provide a basis for an opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The report of a March 2010 VA audiology examination reflects the examiner's opinion that the Veteran's present tinnitus was not likely related to military service, as the Veteran reported that his tinnitus began after service, and entry and exit examinations were both within normal limits and revealed no significant decrease in thresholds.  The report of a July 2010 VA examination reflects a separate examiner's opinion that tinnitus was not likely the result of noise exposure during service, as nearly 90 percent of individuals with tinnitus had some degree of hearing loss, that it would be rare for an individual to have tinnitus without hearing loss, and that, with multiple other possible causes not associated with military service, it would be difficult to determine if tinnitus was caused by noise exposure associated with the Veteran's military service.  In rendering the opinion, the July 2010 VA examiner referred to the March 2010 audiological findings reflecting that the Veteran had normal hearing bilaterally.

The report of a July 2010 private audiological examination reflects the examiner's opinion that it was quite likely that the noise exposure that the Veteran suffered during service was the beginning of his hearing loss and tinnitus, and that the type and degree of his hearing level was consistent with noise-induced hearing loss.  The examiner noted the Veteran's reports of having bilateral constant tinnitus that he first noticed during the mid 1980s, as well as his reports of noise exposure in service, including noise from an ice breaker.  The examiner further indicated that he had the opportunity to review some of the Veteran's service records.

Regarding the March 2010 VA examination report, the examiner's opinion was partially based on the assumption that the Veteran reported that his tinnitus began after service.  However, in his June 2010 notice of disagreement, the Veteran asserted that he did not report to the examiner that his tinnitus began after service, and correctly noted that, in a January 2010 statement, he had asserted that tinnitus began during service.  In this regard, the Veteran's statements to VA, including his sworn testimony in August 2011, have consistently reflected the assertion that his tinnitus began during service.  Thus, the examiner's opinion appears to have been based on an inaccurate factual premise, and is therefore of diminished probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Also, the July 2010 VA examiner's opinion was based, in significant part, on the reasoning that there was a lack of hearing loss related to service, as the March 2010 VA audiological examination indicated that the Veteran had no hearing loss, and that it was rare for noise-induced tinnitus to exist in the absence of any hearing loss.  However, as reflected in the July 2010 private examination report, the Veteran had been diagnosed with hearing loss, even if such hearing loss was not to such an extent as to constitute a hearing loss disability for VA purposes under 38 U.S.C.A. § 3.385.  Furthermore, according to the July 2010 VA examiner, such hearing loss was of the type and degree consistent with noise-induced hearing loss, and it was likely that the noise exposure that the Veteran suffered during service was the cause of his hearing loss and tinnitus.  This July 2010 private examiner's diagnosis of hearing loss calls into question the basis of the July 2010 VA examiner's opinion.  Also, while the July 2010 VA examiner conducted a telephone interview only, reviewed the March 2010 audiological evaluation results, and was a certified physician's assistant, the July 2010 private examiner examined the Veteran and was a board certified doctor of audiology.  Under these circumstances, the Board finds that the July 2010 private examination report has more probative weight than the March 2010 or July 2010 VA examination reports.  

Given the above, including the Veteran's sworn testimony during his August 2011 Board hearing regarding the onset of his tinnitus, the Board finds that the evidence regarding whether the Veteran has a current tinnitus disability that had its onset in service is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has a current tinnitus disability that had its onset during his period of active service.  Accordingly, service connection for tinnitus is warranted.

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


